 

Case 1:20-cv-05377-GBD Document9 Filed 12/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH GUGLIELMO, on behalf of himselfand all>
others similarly situated,
Plaintiff,
-against- : 20 Civ. 5377 (GBD)
N. PEAL ENTERPRISES LIMITED, .
Defendants. .
vee eee eee eee eee eee eee x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within sixty (60)
days of this Order.

The December 2, 2020 conference is canceled.
Dated: New York, New York

December 1, 2020
SO ORDERED.

Grain, 8 Dorel

GEOR . DANIELS
ed es District Judge

 

 
